DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-12 of Remarks, filed January 3, 2022, with respect to claim 1 and its depending claims have been fully considered and are persuasive.  Particularly, Applicant’s arguments regarding unexpected and superior results shown in Table 1 of the Specification of the Instant Application was found to be persuasive. The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a cross-section of a first metal layer of an external electrode for a multilayer ceramic capacitor taken parallel to a side surface of the component body comprises a dielectric material having an area ratio of 20% or more and a plurality of cavities at an area ratio from 5% to 20%. The cavities have an average diameter of 0.5 µm to 1.5 µm and a maximum diameter of 5.0 µm or less.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848